Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251  and 37 CFR 1.172, 1.175, and 3.73  are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251  and 37 CFR 1.172, 1.175, and 3.73  are to the current provisions.

Reissue application 16/833,420 is a reissue of patent application 15/604,624, filed 05/27/2017, now US 10,303,159 (issue date 05/28/2019).  

This is a broadening continuation reissue application.

The reissue application is timely filed as it is within two years from the grant of the original patent (05/28/2019). 

The assignee of record is Divergent Technologies, Inc.  



4.	Claims 1-36 are cancelled.  Claims 37-68 and 81-138 are newly added claims.  In the latest response filed on 12/29/2021, claims 37-40, 43, 45, 47, 51, 56, 59-66, 81-84, 87, 89-91, 95, 100, 103, 104, and 106-110 are amended, claims 69-80 are cancelled, and claims 111-138 are newly added.  Although, claims 67-68 have been deleted from the claim set, they have not been correctly identified or correctly marked as cancelled and thus are treated as pending claims.

Office Does not permit Shift
5.	It is noted that while applicant, as a matter of right, may not shift from claiming one invention to claiming another, the examiner is not precluded from permitting a shift. The examiner is most likely to do so where the shift results in no additional burden, and particularly where the shift reduces work by simplifying the issues. 
In the instance reissue, the claims are a shift from the original claims and would otherwise be subject to a restriction requirement in that the newly presented claims are drawn to a different invention than those originally presented.  Examiner is allowing the shift from claiming one invention to another this one time only in the interest of compact prosecution.  See MPEP 819.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



7.	Claims 67-68 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 67-80 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims amount to a generic computer performing generic computer functions, mere instructions to implement an abstract idea on a computer, and/or limitations that are well-understood, routine, and conventional in the field. See explanation that follows.  

Subject Matter Eligibility Standard
8.	Considering subject matter eligibility under 35 U.S.C. 101 is a two-step process:
1.  First it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  
2.  If the claim falls within one of the statutory categories, (2A prong 1) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so (2A prong two) whether the claim recites additional elements that integrate the judicial exception into a practical application.  If no, (2B) it must additionally be determined whether the claim recites additional elements that amount to significantly more than the judicial exception 
2019 Revised Patent Subject Matter Eligibility Guidance  issued 2019.  (“2019 PEG”).  
Analysis
9.	The claim(s) are directed to a database system storing a library of reference designs including components and real-world physical characteristics of those components. The claims merely recite a database structure capable of storing information.  Such storing of data is a fundamental business practice that existed well before the advent of computers and the Internet.  (Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1327 (Fed. Cir. 2017).  See e.g. Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (“The concept of data collection, recognition, and storage is undisputedly well-known). Thus, independent claims 67 and 74 are directed to an abstract idea.

The claim(s) do not recite additional elements that integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  This judicial exception is not integrated into a practical application because when viewing the claims as a whole, considering all claim limitations individually and in combination, the claim does not amount to significantly more than an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims rely on ordinary storage capabilities of computers.  The claims merely claim storing data and therefore are directed to an abstract idea.  

Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  

10.	Dependent claim 68 does not recite any additional limitations that integrate the judicial exception into a practical application or are significantly more than the abstract idea of the independent claim and therefore are rejected under the same rationale and dependency to the rejected independent claim.  

Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 37-138 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Specifically, amended claims 37 and 81 recites language reciting “a coupled analysis of a physics-based analysis factor with a cost analysis factor, wherein the physics-based analysis factor and the cost analysis factor share a same design input variable”.  However, at best, the cited portions of the Specification supports having various analysis factors that may include factors related to physics or cost, but it is unclear where these factors share the same design input variable.  Correction and/or clarification is requested. 


13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 37-138 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the manner in which the coupled analysis ties into the adjustment of the one or more properties of the seed model.  Merely recited that an adjustment is made based on a coupled analysis without including the steps of what the physics-based analysis or cost analysis is factoring into the analysis and how such an analysis feeds into the adjustment amounts to a gap in the method steps.  It is unclear how the analysis either individually or coupled together are adjusting the properties of the seed model.  It is unclear what factors are analyzed in this process and how those factors are used to adjust the model.

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 37, 39-40, 42-44, 52-53, 57-58, 61-64, 81, 83-84, 86-88, 96-97, 101-102, 105-108, 111-113, 116-127, and 130-138 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al., US 7,467,074 B2, 12/16/2008 (filed 02/03/2003, provisional filed 02/01/2002) in view of Lamb, III, US 7,840,432 B2, 11/23/2010 (filed 12/21/2006) (hereinafter “Lamb”).  

Regarding claim 37, Faruque discloses obtaining a user selection of a reference design from a database comprising a library of reference designs, the selected reference design being a seed model comprising one or more vehicle components and one or more properties.  Faruque discloses a method of enabling multiple users to perform design utilizing reference designs.  See abstract, figures 1-4e, columns 2-3 and column 4, lines 36-55. See abstract, figures 1-4e and column 3-
Faruque discloses retrieving the seed model from the database; presenting a visual representation of the seed model.  See column 7, lines 22-24 and column 8, lines 60-67.  See also figures 2-4e.
Faruque discloses obtaining one or more user preference options; adjusting the one or more properties of the seed model based on the one or more user preference options and based on a analysis of a physics-based analysis factor.
The user selects characteristics regarding properties of each component for use in assembling the mesh model.  See all of columns 7-8 (particularly column 7 lines 20-47 and column 8).  See columns 7-10 in which each of the component parts in the assembled model is checked.  A user defines a predetermined initial condition for the CAE (computer-aided engineering)analysis which may be defined by government standards such as FMVSS208 or EURONCAP or the like.  These initial conditions include standard test and loading conditions or test devices such as barriers or dummies, or monitoring locations.  For example, the user may select a group of elements to define a surface area of interest for a CAE analysis or boundary conditions for a specified impact mode.  The quality of the assembled mesh model is checked using a predetermined best practice software program for checking the quality of the model.  A validity check of the model determines if the mesh of the assembled model meets a predetermined mesh model validity criteria.  For example, a program RADIOSS may be used to determine if the mesh of the model is valid.  If it is not valid, a user 
	Faruque does not explicitly teach the adjusting of the properties of the seed model are based on a coupled analysis of a physics-based analysis factor with a cost analysis factor, wherein the physics-based analysis factor and the cost analysis factor share a same design input variable.  
	However, Lamb discloses a cost analysis method in which cost analysis is performed on various parts of an aircraft.  A part cost analysis is generated for each part based on part history data including demand, cost, and usage data of each part which meets the limitation a cost analysis factor.  See abstract, figures 21-22, column 2, lines 30-65 and general disclosure outlining the cost analysis factors.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated a cost analysis as disclosed by Lamb within Faruque’s system  in order to provide a coupled analysis  of a physics-based analysis factor with a cost analysis factor wherein the physics-based analysis factor and the cost analysis factor share a same design input variable because incorporating the cost analysis of parts and cost projections for maintenance, repair, and replacement of parts along with the physics-based analysis would provide for the best future return on investment in providing an improved design by considering the cost and performance of each part based on its history.  See columns 1-2 of Lamb.  A skilled artisan would have been able to couple the cost analysis disclosed by Lamb within Faruque’s physics based analysis 
Faruque discloses providing a revised model including a visual representation of the adjusted seed model in accordance with the one or more adjusted properties.  See column 10 indicating that the methodology returns to block 305 of figure 3 and continues if the user selects to fix a model based on the analysis.  See figure 3, 4a, and columns 7-10 describing the process of revising models including adjusting the seed model with the adjusted properties and/or analysis factors.

Regarding claim 39, Faruque discloses storing the database in one or more enterprise servers located on a LAN accessible by the multiple users over the network.  See column 3, line 64-column 4, line 6 and figure 1.

Regarding claim 40, Faruque discloses wherein storing the database includes storing a parametric description for each of the reference designs.  See column 3, lines 50-63 disclosing a parametric driven design process. See column 4, lines 24-44 disclosing a knowledge-based engineering library stored in an electronic storage device and including a database of sub-libraries including electronic representation of data including expert knowledge of information relevant to the design of a product such as a vehicle.  The sub-libraries include design, assembly, manufacturing, rules, etc with regards to the vehicle.  The knowledge-based library may also contain data regarding types of vehicle subsystems, component parts library used in the vehicle including information such as mesh modeling data for the component or 

Regarding claim 42, Faruque discloses wherein the parametric description includes material properties for each of the one or more components.  See column 7, lines 41-64 disclosing a user selects characteristics regarding properties of each of the component parts for use in assembling the mesh model.  The user accesses the knowledge-based best practice library to obtain information regarding suggested material and physical properties for the component such as material thickness.  The material property can be modified for a selected part as depicted in figure 4B.  “Set Material Property” button.  

Regarding claim 43, Faruque discloses wherein providing the revised model includes providing a revised parametric model, and further comprising storing the revised parametric model within the database. See column 3, lines 50-63 disclosing a parametric driven design process. See column 4, lines 24-44 disclosing a knowledge-based engineering library stored in an electronic storage device and 

Regarding claim 44, Faruque discloses wherein the adjusted seed model is based on the revised parametric model.  See column 3, lines 50-63 disclosing a parametric driven design process. See column 5, lines 19-42 disclosing storing a parametric description for each model representation and column 6 disclosing storing model data in a database.  The parametric design is used in the construction of geometry within the computer system for designing a vehicle or a portion thereof.  As a parameter is modified, the computer system regenerates a new geometry.  See column 4, lines 45-60.

Regarding claim 52, Faruque discloses wherein the database further includes, for each of the one or more components, at least nodes and connectors information, chassis sub-assembly information, chassis sub-structure information, chassis module information, or materials information for one of the foregoing.  See column 6 disclosing a library containing connector information for each component.  See also column 7, lines 41-64 disclosing a user selects characteristics regarding properties of each of the component parts for use in assembling the mesh model.  The user accesses the knowledge-based best practice library to obtain information regarding suggested material and physical properties for the component such as material thickness.  The material property can be modified for a selected part as depicted in figure 4B.  “Set Material Property” button.  

Regarding claim 53, Faruque discloses utilizing predetermine guidelines associated with vehicular safety related CAE analysis such as expert knowledge of information relevel to the vehicle that may be obtained from studies and analysis of crash modes.  See column 4 and general disclosure regarding the expert knowledge libraries and the component part library of particular component parts used in a vehicle based on model year, style, production volume and expert knowledge from prior crash tests.  For example, various crash modes can provide guidelines on how to position a barrier, or the size of mesh to use in modeling a component for a particular crash mode.  This meets the limitation further comprising including for each component of each reference design, data on real-world physical characteristics of each component obtained from feedback from at least experiment information, system test information, field test information, life-cycle analysis information, performance under real world conditions information, customer feedback information, road condition information, or environment conditions information.  

Regarding claim 57, Faruque discloses including, for each component, at least materials type information…or pore suffusion information.  See column 7, lines 41-64 disclosing a user selects characteristics regarding properties of each of the component parts for use in assembling the mesh model.  The user accesses the knowledge-based best practice library to obtain information regarding suggested material and physical properties for the component such as material thickness.  The material property can be modified for a selected part as depicted in figure 4B.  “Set Material Property” button.  

Regarding claim 58, Faruque discloses including, for each component, at least porosity information, skeletonizing information, internal honeycomb structures information, foams information, truss lattice structures information, and any other suitable 2-D or 3-D structures information, or information regarding high-strength and light-weight materials to reduce material volume, weight, or cost.  See figure 4B disclosing 2_D structures information and information regarding “mild-strength”, high-strength”, and “ultra-high strength” information in window 424.  

Regarding claim 61, Faruque discloses storing for each component, at least environmental and test specifications, manufacturing requirements and specifications, customer preferences, material, field operation logs, or end of life logs.  See column 7, lines 41-64 disclosing a user selects characteristics regarding properties of each of the component parts for use in assembling the mesh model.  The user accesses the knowledge-based best practice library to obtain information regarding suggested material and physical properties for the component such as material thickness.  The material property can be modified for a selected part as depicted in figure 4B.  “Set Material Property” button.  

Regarding claim 62, Faruque discloses wherein the analysis is configured to receive information on each vehicle component and to analyze the information based on the physics-based analysis factor and to update the seed model based on the analyzed information.  The user selects characteristics regarding properties of each component for use in assembling the mesh model.  See all of columns 7-8 (particularly column 7 lines 20-47 and column 8).  See columns 7-10 in which each of the component parts in the assembled model is checked.  A user defines a predetermined initial condition for the CAE (computer-aided engineering)analysis which may be defined by government standards such as FMVSS208 or EURONCAP or the like.  These initial conditions include standard test and loading conditions or test devices such as barriers or dummies, or monitoring locations.  For example, the user may select a group of elements to define a surface area of interest for a CAE analysis or boundary conditions for a specified impact mode.  The quality of the assembled mesh model is checked using a predetermined best practice software program for checking the quality of the model.  A validity check of the model determines if the mesh of the assembled 
	Faruque does not explicitly teach the adjusting of the properties of the seed model are based on a coupled analysis of a physics-based analysis factor with a cost analysis factor, wherein the physics-based analysis factor and the cost analysis factor share a same design input variable.  
	However, Lamb discloses a cost analysis method in which cost analysis is performed on various parts of an aircraft.  A part cost analysis is generated for each part based on part history data including demand, cost, and usage data of each part which meets the limitation a cost analysis factor.  See abstract, figures 21-22, column 2, lines 30-65 and general disclosure outlining the cost analysis factors.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated a cost analysis as disclosed by Lamb within Faruque’s system  in order to coupled analysis  of a physics-based analysis factor with a cost analysis factor because incorporating the cost analysis of parts and cost projections for maintenance, repair, and replacement of parts along with the physics-based analysis would provide for the best future return on investment in providing an improved design by considering the cost and performance of each part based on its history.  See columns 1-2 of Lamb.  A skilled artisan would have been able to couple the cost analysis disclosed by Lamb within Faruque’s physics based analysis in order to optimize and improve the design of a vehicle and the results would have been predictable.

Regarding claim 63, Faruque does not discloses wherein the cost analysis factor includes a system cost analysis factor.  However, Lamb discloses a cost analysis method in which cost analysis is performed on various parts of an aircraft.  A part cost analysis is generated for each part based on part history data including demand, cost, and usage data of each part which meets the limitation a cost analysis factor.  See abstract, figures 21-22, column 2, lines 30-65 and general disclosure outlining the cost analysis factors.  Lamb further discloses that in certain embodiments cost is provided with respect to all related parts of a commodity, rather than just focusing on a single part cost driver.  See column 24, lines 58-column 25, line 10.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated a cost analysis as disclosed by Lamb within Faruque’s system in order to provide a coupled analysis  of a physics-based analysis factor with a cost analysis factor because incorporating the cost analysis of parts and cost projections for 


Regarding claim 64, Faruque does discloses wherein the cost analysis factor includes a vehicle cost analysis factor.  However, Lamb discloses a cost analysis method in which cost analysis is performed on various parts of an aircraft.  A part cost analysis is generated for each part based on part history data including demand, cost, and usage data of each part which meets the limitation a cost analysis factor.  See abstract, figures 21-22, column 2, lines 30-65 and general disclosure outlining the cost analysis factors.  Lamb further discloses that in certain embodiments cost is provided with respect to all related parts of a commodity, rather than just focusing on a single part cost driver.  See column 24, lines 58-column 25, line 10.  It is noted the commodity may be a vehicle such as an aircraft.  See column 1, lines 15-21 identifying types of commodities.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated a cost analysis as disclosed by Lamb within Faruque’s system in order to provide a coupled analysis  of a physics-based analysis factor with a cost analysis 

Regarding claim 81, claim 81 is drawn to the computer readable medium storing the instructions to perform the steps of the method corresponding to claim 37.  Accordingly, claim 81 is rejected under the same rationale used above.

Regarding claims 83-84, 86-88, 96-97, 101-102, and 105-108, these claims are drawn to the computer readable medium storing the instructions to perform the steps of the method corresponding claims 39-40, 42-44, 52-53, 57-58, and 61-64 respectively.  Accordingly, these claims are rejected under the same rationale used above.

Regarding claim 125, Faruque discloses wherein adjusting the one or more properties of the seed model further comprise iteratively altering the one or more properties until the one or more user preference options and the coupled analysis are satisfied. The user selects characteristics regarding properties of each component for use in assembling the mesh model.  See all of columns 7-8 (particularly column 7 a cost analysis factor.  See abstract, figures 21-22, column 2, lines 30-65 and general disclosure outlining the cost analysis factors.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated a cost analysis as coupled analysis  of a physics-based analysis factor with a cost analysis factor because incorporating the cost analysis of parts and cost projections for maintenance, repair, and replacement of parts along with the physics-based analysis would provide for the best future return on investment in providing an improved design by considering the cost and performance of each part based on its history.  See columns 1-2 of Lamb.  A skilled artisan would have been able to couple the cost analysis disclosed by Lamb within Faruque’s physics based analysis in order to optimize and improve the design of a vehicle and the results would have been predictable.

Regarding claim 126, Faruque discloses wherein the physics-based analysis factor includes a multiphysics analysis factor. See figure 3 and column 4, lines 61-column 10 disclosing the CAE analysis includes multiple characteristics such as multiple physics factors in the engineering analysis such as speed, impact mode, and other performance and physical characteristics.  

Regarding claim 127, Faruque discloses wherein the one or more vehicle components of the seed model includes a plurality of vehicle components.  See abstract and general disclosure discussing vehicle components.  See figure 3-4E depicting vehicle components, column 2, lines 50-67 and columns 4-7.

Regarding claim 130, Faruque discloses wherein adjusting the one or more properties includes changing a placement in space of at least one vehicle components of the plurality of vehicle components.  See column 6 disclosing interactively assembling the model of a vehicle and also figure 3 and column 6, lines 49-column 7, line 41. and  column 10, lines 4-22 disclosing adjusting the model when the assembled model does not meet some criteria which may include a different assembly or placement of a component.

Regarding claim 131, Faruque discloses wherein adjusting the one or more properties includes at least modifying a connecting angle between a tube and a joint of the seed model, modifying a centering feature, or modifying a connecting feature.  See column 8 lines 24-67 disclosing modifying a connecting feature such as a weld connection or mechanical connector.  After reviewing a weld connection, a user may revise the weld connection as necessary.

Regarding claim 132, Faruque discloses wherein adjusting the one or more properties includes modifying at least a materials type, a layer thickness, an adhesive…or a pore suffusion.  See column 7, lines 41-65 disclosing modifying material properties for selected parts.  See also figure 4b.

Regarding claim 133, Faruque discloses wherein the physics-based analysis factor includes an FEA analysis factor.  See column 1, lines 46-47 disclosing CAE techniques include FEA.

Regarding claim 134, Faruque does not explicitly teach wherein the one or more user preference options includes an option based on a vehicle cost.  However, Lamb discloses a cost analysis method in which cost analysis is performed on various parts of an aircraft.  A part cost analysis is generated for each part based on part history data including demand, cost, and usage data of each part which meets the limitation a cost analysis factor.  See abstract, figures 21-22, column 2, lines 30-65 and general disclosure outlining the cost analysis factors.  Lamb further discloses that in certain embodiments cost is provided with respect to all related parts of a commodity, rather than just focusing on a single part cost driver.  See column 24, lines 58-column 25, line 10.  It is noted the commodity may be a vehicle such as an aircraft.  See column 1, lines 15-21 identifying types of commodities.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated a cost analysis as disclosed by Lamb within Faruque’s system including the total vehicle cost because incorporating the cost analysis of parts or an entire vehicle and cost projections for maintenance, repair, and replacement of parts and the vehicle along with the physics-based analysis would provide for the best future return on investment in providing an improved design by considering the cost and performance of each part based on its history.  See columns 1-2 of Lamb.  A skilled artisan would have been able to couple the cost analysis disclosed by Lamb within Faruque’s physics based analysis in order to optimize and improve the design of a vehicle and the results would have been predictable.

Regarding claim 135, Faruque does not explicitly teach wherein the coupled analysis includes determining the vehicle cost within the cost analysis factor.  However, Lamb discloses a cost analysis method in which cost analysis is performed on various parts of an aircraft.  A part cost analysis is generated for each part based on part history data including demand, cost, and usage data of each part which meets the limitation a cost analysis factor.  See abstract, figures 21-22, column 2, lines 30-65 and general disclosure outlining the cost analysis factors.  Lamb further discloses that in certain embodiments cost is provided with respect to all related parts of a commodity, rather than just focusing on a single part cost driver.  See column 24, lines 58-column 25, line 10.  It is noted the commodity may be a vehicle such as an aircraft.  See column 1, lines 15-21 identifying types of commodities.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated a cost analysis as disclosed by Lamb within Faruque’s system in order to provide a coupled analysis  of a physics-based analysis factor with a cost analysis factor because incorporating the cost analysis of parts and cost projections for maintenance, repair, and replacement of parts along with the physics-based analysis would provide for the best future return on investment in providing an improved design by considering the cost and performance of each part based on its history.  See columns 1-2 of Lamb.  A skilled artisan would have been able to couple the cost analysis disclosed by Lamb within Faruque’s physics based analysis in order to optimize and improve the design of a vehicle and the results would have been predictable.

Regarding claims 136-138, Faruque discloses wherein the one or more user preference options further includes an option based on mass and wherein the mass includes a vehicle mass.  See column 4, lines 6-35 disclosing options for the design of the vehicle including size.  See also column 8, lines 5-23 disclosing options include the size.

Regarding claims 111-113 and 116-124, these claims are drawn to the computer readable medium storing the instructions to perform the steps of the method corresponding claims 125-127 and 130-138 respectively.  Accordingly, claims 111-113 and 116-124 are rejected under the same rationale used above in claims 125-127 and 130-138 respectively.

18.	Claims 38, 41, 60, 82, 85 and 104 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al., US 7,467,074 B2, 12/16/2008 (filed 02/03/2003, provisional filed 02/01/2002) in view of Lamb, III, US 7,840,432 B2, 11/23/2010 (filed 12/21/2006) (hereinafter “Lamb”) and Lauer et al., US 10,691,844B2, 06/23/2020 (filed 09/13/2019, continuation filed 02/24/2016, provisional filed 02/25/2015).

Regarding claim 38, Faruque disclosing storing the database, but does not explicitly disclose storing the database in one or more web servers located in a cloud infrastructure accessible by the multiple users over the internet.  However, Lauer discloses a cloud infrastructure accessible by multiple users over the internet.  See column 5, lines 18-37, column 8, lines 47-52, column 15, lines 5-20 and column 16, 
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Lauer’s teachings of storing files in a cloud infrastructure accessible to users within Faruque because it was well known in the art at the time of the invention that providing cloud infrastructure allowed for a number of advantages including efficiency and flexibility in accessing the servers from anywhere and reduced infrastructure and maintenance. 

Regarding claim 41, Faruque discloses wherein the parametric description includes information on how each component is attached with another component.  See column 2, lines 55-67, column 6, lines 21-column 7, lines 19 and column 8, lines 24-67.  Faruque further discloses providing a modeling and visualization tool for each component of the product or vehicle using CAD tools.  See figures 4a-4e.  Faruque also discloses a user may select various connecting means for the component parts and that a user may visually inspect the model to identify any unintended results as in block 355 and columns 9-10.  However, to the extent Faruque does not explicitly state the CAD tools provide a 3-D description of each component of the reference design, Lauer discloses providing a 3D description of components of a reference design and how the components may be attached to another component.  See column 5, lines 1-17 disclosing a parametric 3D CAD model consisting of 3D parts and assemblies and column 36, lines 42-52 disclosing that the reference manager may track assembly components that are connected through mate connectors. This meets the limitation, wherein the parametric description includes a three-dimensional description of each component of the reference design and information on how each component is attached with another component.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Lauer’s 3D representation of each component along with the information on how each component is attached with another component within Faruque which already taught visualization for a component including information on how components are attached with other components because 3D representations offered more detailed visualization of the component and a skilled artisan would have been capable of including a 3D representation within Faruque and the results would have been predictable.

Regarding claims 82 and 85, these claims are drawn to the computer readable medium storing the instructions to perform the steps of the method corresponding claims 38 and 41 respectively.  Accordingly, these claims are rejected under the same rationale used above.

Regarding claim 60, Faruque does not explicitly disclose presenting the visual representation in real-time as a 3-D image of the revised model.  However, Lauer discloses presenting a real-time visualization of changes made to a 3D model.  See abstract, column 5, line 3-17.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Lauer’s real time 3D representation within Faruque which already taught 

Regarding claim 104, claim 104 is drawn to the computer readable medium storing the instructions to perform the steps of the method corresponding claim 60.  Accordingly, this claim is rejected under the same rationale used above.

19.	Claims 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al., US 7,467,074 B2, 12/16/2008 (filed 02/03/2003, provisional filed 02/01/2002) in view of Lauer et al., US 10,691,844B2, 06/23/2020 (filed 09/13/2019, continuation filed 02/24/2016, provisional filed 02/25/2015).

Regarding claim 67, Faruque discloses a database system for enabling multiple users to perform design utilizing reference designs.  See column 4, lines 7-22 disclosing a computer system including a knowledge based engineering library stored on an electronic storage device in communication with a server.  The knowledge based engineering library includes a database of sub libraries containing an electronic representation of data including various expert’s knowledge of information relevant to the design of a product (i..e. a vehicle).  The sub-libraries include information such as 
Faruque discloses a database stored on one or more servers.  See column 3, lines 64-column 4, line 22.   
However, Faruque does not expliclity state that the servers are located in a cloud infrastructure accessible by the multiple users.  Lauer discloses a cloud infrastructure accessible by multiple users over the internet.  See column 5, lines 18-37, column 8, lines 47-52, column 15, lines 5-20 and column 16, lines 54-67 which discloses allowing uploading, downloading of CAD data files from a location in cloud services.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Lauer’s teachings of storing files in a cloud infrastructure accessible to users within Faruque because it was well known in the art at the time of the invention that providing cloud infrastructure allowed for a number of advantages including efficiency and flexibility in accessing the servers from anywhere and reduced infrastructure and maintenance. 
Faruque discloses the database comprising a library of reference designs, each of the reference designs stored as a model, the model comprising one or more components and one or more properties.  See column 4, lines 7-22 disclosing a computer system including a knowledge based engineering library stored on an 
	Faruque discloses each reference design including one or more components, and each component including at least nodes and connectors information, chassis sub-assemblies information, chassis sub-structures information, chassis modules information, or materials information for one of the forgoing.  The knowledge-based engineering library further includes data regarding 
Faruque discloses each component including real-world physical characteristics obtained from feedback from at least experiment information, system test information, field test information, life-cycle analysis information, performance under real world conditions information, customer feedback information, road conditions information or environment conditions information.  Faruque discloses utilizing predetermine guidelines associated with vehicular safety related CAE analysis such as expert knowledge of information relevant to the vehicle that may be obtained from studies and analysis of crash modes.  See column 4 and general disclosure regarding the expert knowledge libraries and the component part library of particular component parts used in a vehicle based on model year, style, 

Regarding claim 68, Faruque discloses wherein the one or more servers are web servers and the multiple users are each connected over the internet to the one or more web servers.  See column 3, lines 50-67 and column 4, lines 1-6 disclosing a web server accessible by a user over the Internet.  

20.	Claims 45-46, 89-90, 114-115 and 128-129 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al., US 7,467,074 B2, 12/16/2008 (filed 02/03/2003, provisional filed 02/01/2002) in view of Lamb, III, US 7,840,432 B2, 11/23/2010 (filed 12/21/2006) (hereinafter “Lamb”) and Fonte, US 2017/0068121 A1, 03/09/2017 (filed 11/18/2016, continuations filed on 04/03/2015 and 08/22/2014, provisionals filed on 05/23/2014 and 08/22/2013).

Regarding claim 45, Faruque does not disclose further comprising determining, for each of the one or more components of the model, whether to 3D print the component or to use commercial off the shelf for the component.  However, Fonte discloses creating custom products without exclusive use of off-the-shelf components.  See abstract.  Each component of the model may be 3D printed into multiple pieces or components.  See paragraphs [0235]-[0237].  It would have been obvious to a skilled artisan at the time of the invention to have provided options for both 

Regarding claim 46, Faruque does not disclose further comprising determining printing instructions for each component determined to be 3D printed.  However, Fonte discloses printing 3D components including instructions to use a printer or 3D printer.  Each component of the model may be 3D printed into multiple pieces or components.  See paragraphs [0235]-[0242].  It would have been obvious to a skilled artisan at the time of the invention to have provided options for 3D printing a component as disclosed by Fonte because utilizing a 3-D description allows for customization and configurability of component parts allowing for different parameters and such.  See paragraph [0175] of Fonte.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Fonte’s teachings within Faruque and the results would have been predictable..  See abstract and paragraph [0175].

Regarding claims 89-90, these claims are drawn to the computer readable medium storing the instructions to perform the steps of the method corresponding 

Regarding claims 128-129, Faruque does not expliclity discloses wherein the plurality of vehicle components include a 3-D printed component and a non-3D printed component or that the non-3D component includes a COTS part.  However, Fonte discloses creating custom products without exclusive use of off-the-shelf components.  See abstract.  Each component of the model may be 3D printed into multiple pieces or components.  See paragraphs [0235]-[0237].  It would have been obvious to a skilled artisan at the time of the invention to have provided options for both 3D printing a component or using off the shelf component as disclosed by Fonte because while off the shelf parts provide an ease of use, utilizing a 3-D description allows for customization and configurability of component parts allowing for different parameters and such.  See paragraph [0175] of Fonte.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Fonte’s teachings within Faruque and the results would have been predictable because it allows for more flexibility in choosing component parts.  See abstract and paragraph [0175].

Regarding claims 114-115, these claims are drawn to the computer readable medium storing the instructions to perform the steps of the method corresponding claims 128-129 respectively.  Accordingly, claims 114-115 are rejected under the same rationale used above in claims 128-129 respectively.

21.	Claims 47-51 and 91-95 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al., US 7,467,074 B2, 12/16/2008 (filed 02/03/2003, provisional filed 02/01/2002) in view of Lamb, III, US 7,840,432 B2, 11/23/2010 (filed 12/21/2006) (hereinafter “Lamb”) and Agrawal, “Intuitive Visualization of Hyperspace Pareto Frontier for Robustness in Multi-Attribute Decision Making”, September 6-8, 2006, 11th AIA A/ISSMO Multidisciplinary Analysis and Optimization Conference

Regarding claim 47, Faruque discloses wherein adjusting the one or more properties of the seed model further includes enabling the user to choose one or more focus factors of greater or lesser interest among a range of design tradeoffs.  See column 9 where a user can define predetermined initial condition for the CAE analysis.  This can be defined by government standards.  The initial conditions include standard test and loading conditions or test devices such as barriers, dummies, or monitoring locations.  Other examples include setting the initial boundary condition for a specified impact mode or defining the coordinates for a barrier.  However, Agrawal more clearly discloses intuitive visualization for robustness in multi-attribute decision making in which a user can specify a preference for performance by choosing a focus factor or factors that are more important or not as important.  See pages 1-2 disclosing designers can select design objectives or focus factors that they are more interested in.  See also pages 4-13.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Agrawal’s teachings of allowing a user to choose a focus factor of importance among a range of design tradeoffs within Faruque because it 

Regarding claim 48,  Faruque does not disclose wherein enabling the user to choose among the range of design tradeoffs further includes enabling the user to move a cursor over a visual representation of the range of design tradeoffs.  However, Agrawal discloses an intuitive visualization for robustness in multi-attribute decision making in which a user can specify a preference for performance by choosing a focus factor or factors that are more important or not as important.  See pages 1-2 disclosing designers can select design objectives or focus factors that they are more interested in by moving a cursor over a visual representation of the range of design tradeoffs.  See for example page 2 which talks about slider bars and 2D/3D graphical visualizations allowing users to select objectives and visualize the changes in the variables.  See also pages 4-13.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Agrawal’s teachings of allowing a user to choose a focus factor of importance among a range of design tradeoffs within Faruque because it allows for design optimization in providing the user with control over which factors are of greater priority such as the style or the size of the model and a skilled artisan would have been able to incorporate these teachings within Faruque and the results would have been predictable.
	Regarding claim 49, Faruque does not teach wherein enabling the user to choose among the range of design tradeoffs further includes presenting the visual representation as a 2-D or 3-D image in the form of at least a slider bar, a triangle, a pyramid, a cube, a circle, a tetrahedral, or a sphere. However, Agrawal discloses an intuitive visualization for robustness in multi-attribute decision making in which a user can specify a preference for performance by choosing a focus factor or factors that are more important or not as important.  See pages 1-2 disclosing designers can select design objectives or focus factors that they are more interested in by moving a cursor over a visual representation of the range of design tradeoffs.  See for example page 2 which talks about slider bars and 2D/3D graphical visualizations allowing users to select objectives and visualize the changes in the variables.    See also pages 4-13.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Agrawal’s teachings of allowing a user to choose a focus factor of importance among a range of design tradeoffs within Faruque because it allows for design optimization in providing the user with control over which factors are of greater priority such as the style or the size of the model and a skilled artisan would have been able to incorporate these teachings within Faruque and the results would have been predictable.
Regarding claim 50, Faruque does not teach wherein the 3-D image is a triangle and each vertex represents a different focus factor.  However, Agrawal discloses an intuitive visualization for robustness in multi-attribute decision making in 
Regarding claim 51, Faruque does not teach wherein the three vertices of the 3-D image include at least an aerodynamics focus factor, a safety focus factor, a comfort focus factor, a visibility focus factor, a cost focus factor, a size focus factor, a performance focus factor, atop end speed focus factor, or a styling focus factor.  However, Agrawal discloses an intuitive visualization for robustness in multi-attribute decision making in which a user can specify a preference for performance by choosing a focus factor or factors that are more important or not as important.  See pages 1-2 disclosing designers can select design objectives or focus factors that they are more interested in by moving a cursor over a visual representation of the range of design tradeoffs.  See for example page 2 which talks about slider bars and 2D/3D graphical visualizations allowing users to select objectives and visualize the changes in the variables.  Agrawal discloses multi-dimensional visualization allowing a user to form a  preference by viewing a set of designs from which an optimal design can be chosen.  The objectives are mapped to one access and some number of objectives are mapped to the other axis.  A skilled artisan in the art at the time of the invention would understand that multi-dimensional visualization of objectives as taught by Agrawal in pages 2-13 could include any number of focus factors depending on the preferences of a user.  See pages 5-6 where a user indicates the range of various objective functions.  A skilled artisan would be capable of modifying the teachings of Agrawal to include any objective pertinent to the design of their product.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Agrawal’s teachings of allowing a user to choose a focus factor of importance among a range of design tradeoffs within Faruque because it allows for design optimization in providing the user with control over which factors are of greater priority such as the style or the size of the model and a skilled artisan would have been able to incorporate these teachings within Faruque and the results would have been predictable.

Regarding claims 91-95, these claims are drawn to the computer readable medium storing the instructions to perform the steps of the method corresponding claims 47-51 respectively above.  Accordingly, these claims are rejected under the same rationale used above.

22.	Claims 54-56, 65-66, 98-100, and 109-110 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al., US 7,467,074 B2, 12/16/2008 (filed 02/03/2003, provisional filed 02/01/2002) in view of Lamb, III, US 7,840,432 B2, 11/23/2010 (filed 12/21/2006) (hereinafter “Lamb”) and Ansari, US 20160358477 A1, 12/08/2016 (filed06/05/2015)

Regarding claim 54,  Faruque does not explicitly discloses further comprising including, for each component, information from one or more feedback sensors integrated into the component for detecting one or more parameters.  However, Ansari discloses receiving data or feedback from a sensor including traffic information, weather information, etc and adjusting the characteristics of a 3D model.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Ansari’s teachings within Faruque to better provide the intelligent handling of a vehicle and the results would have been predictable.  See abstract and paragraphs [0001]-[0003] and [0283]-[0292].

Regarding claim 55, wherein the one or more sensors are configured to detect at least force information, utilization activity information, state information, pressure information, failure information, crash information, and temperature information.  However, Ansari discloses receiving data or feedback from a sensor including traffic information, weather information, etc and adjusting the characteristics of a 3D model.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Ansari’s teachings within Faruque to better provide the intelligent handling of a vehicle and the results would have been predictable.  See abstract and paragraphs [0001]-[0003] and [0283]-[0292].

Regarding claim 56, wherein adjusting the one or more analysis factors includes taking into account one or more parameters obtained from the one or more feedback sensors. However, Ansari discloses receiving data or feedback from a sensor including traffic information, weather information, etc and adjusting the characteristics of a 3D model.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Ansari’s teachings within Faruque to better provide the intelligent handling of a vehicle and the results would have been predictable.  See abstract and paragraphs [0001]-[0003] and [0283]-[0292].

Regarding claim 65, Faruque discloses a physics based analysis as identified in claim 37 above, but does not explicitly disclose the coupled analysis.  However, Lamb discloses a cost analysis method in which cost analysis is performed on various parts of an aircraft.  A part cost analysis is generated for each part based on part history data including demand, cost, and usage data of each part which meets the limitation a cost analysis factor.  See abstract, figures 21-22, column 2, lines 30-65 and general coupled analysis  of a physics-based analysis factor with a cost analysis factor because incorporating the cost analysis of parts and cost projections for maintenance, repair, and replacement of parts along with the physics-based analysis would provide for the best future return on investment in providing an improved design by considering the cost and performance of each part based on its history.  See columns 1-2 of Lamb.  A skilled artisan would have been able to couple the cost analysis disclosed by Lamb within Faruque’s physics based analysis in order to optimize and improve the design of a vehicle and the results would have been predictable.
Neither Faruque nor Lamb disclose wherein the coupled analysis includes a machine-learning analysis based on data from experiments with at least actual components, physical models, manufacturing experience, design experience, manufacturing performance, or product performance.  
However, Ansari discloses receiving data or feedback from a sensor.  A library including a set of rules may be improved based on the feedback from the sensors.  The observation and learning is accomplished using tools of machine learning.  See paragraph [0152].  
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Ansari’s teachings within Faruque/Lamb to better provide the intelligent handling of a vehicle and the results would have been predictable.  See abstract and paragraphs [0001]-[0003] and [0283]-[0292].

Regarding claim 66, Faruque does not explicitly discloses wherein using machine-learning further includes using neural network analysis techniques.
However, Ansari discloses receiving data or feedback from a sensor.  A library including a set of human built rules may be improved based on the feedback from the sensors.  The observation and learning is accomplished using tools of machine learning.  See paragraph [0152].  
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Ansari’s teachings within Faruque to better provide the intelligent handling of a vehicle and the results would have been predictable.  See abstract and paragraphs [0001]-[0003] and [0283]-[0292].

Regarding claims 98-100 and 109-110, these claims are drawn to the computer readable medium storing the instructions to perform the steps of the method corresponding claims 54-56 and 65-66 respectively.  Accordingly, these claims are rejected under the same rationale used above.

20.	Claims 59 and 103 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al., US 7,467,074 B2, 12/16/2008 (filed 02/03/2003, provisional filed 02/01/2002) in view of Lamb, III, US 7,840,432 B2, 11/23/2010 (filed 12/21/2006) (hereinafter “Lamb”) and Hollowell, et al., “Review of Potential Test Procedures for FMVSS No. 208”, Office of Vehicle Safety Research, September 1998.

Regarding claim 59, Faruque discloses wherein adjusting the one or more analysis factors includes taking into account at least governing or licensing bodies information, federal safety standards information, fuel and emission standards information, roadway conditions descriptions information, user preferences information, user habits information, and environmental conditions information.  See column 9 disclosing using government standards such as FMVSS208 or EURONCAP or the like when setting predetermined initial conditions for the CAE analysis. See column 9 where a user can define predetermined initial condition for the CAE analysis.  This can be defined by government standards.  The initial conditions include standard test and loading conditions or test devices such as barriers, dummies, or monitoring locations.  Other examples include setting the initial boundary condition for a specified impact mode or defining the coordinates for a barrier.  
While Faruque does not explicitly each of the standards or information listed above, it was well known in the art at the time of the invention that the test procedures for the government standards FMVSS208 used in Faruque took into account information regarding fuel integrity, highway information, drivers, and environmental conditions.  See Page 2-7 regarding “Fuel System Integrity”, 2-1 regarding the crash environment to which vehicles were exposed on the highway such as impact speed (user habit), impact angle, etc. (environmental conditions). 

Regarding claim 103, claim 103 is drawn to the computer readable medium storing the instructions to perform the steps of the method corresponding claim 59.  Accordingly, this claim is rejected under the same rationale used above.
Conclusion

23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099.  The examiner can normally be reached on M-F 7:30-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RACHNA S DESAI/
Primary Examiner, Art Unit 3992                                                                                                                                                                                             


Conferees:

/William H. Wood/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992